 



Exhibit 10.6
ARCH COAL, INC.
FORM OF PERFORMANCE UNIT GRANT
(Not Transferable)
CONTRACT
     This Contract, by and between Arch Coal, Inc., a Delaware corporation (the
“Company”), and                      (the “Participant”), is made and entered
into as a separate inducement in connection with the Participant’s employment
and not in lieu of any salary or other compensation for the Participant’s
services, pursuant to which the Company has awarded up to                     
Performance Units to the Participant, subject to the provisions of the Arch
Coal, Inc. 1997 Stock Incentive Plan (the “Plan”), a copy of which has been
provided to the Participant, and to the terms and conditions set forth below,
which, together with the Performance Unit Grant Memorandum dated March 1, 2006
to the Participant and attached hereto (the “Memorandum”), constitute the entire
understanding between the Company and the Participant with respect to this
Contract.
     This Contract is executed as of                      (the “Performance Unit
Grant Date”).

                  Arch Coal, Inc.    
 
           
 
  By:        
 
     
 
Sheila B. Feldman    
 
      Vice President of Human Resources    
 
           
 
                          and    
 
           
 
  By:        
 
     
 
Name    
 
      “Participant”    

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF PERFORMANCE UNIT CONTRACT

1.   Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings set forth in the Plan, as may be amended from time to time.   2.  
Performance Period. The Performance Period during which the performance criteria
shall be measured will be the three-year period beginning                       
and ending                       .   3.   Payout of Award. Each Performance Unit
entitles the Participant to receive $1.00 in value at the end of a Performance
Period if the Participant is an employee of the Company or one of its
Subsidiaries as of such date and to the extent the performance parameters
outlined in the Memorandum are met. The value of the performance units earned
may be paid, at the election of the Board of Directors of the Company, in cash,
shares of Stock, Restricted Stock, Restricted Stock Units, or a combination
thereof.   4.   Non-transferable. The Participant agrees that the Performance
Units awarded under this Contract may not be sold, assigned, transferred,
pledged, hypothecated, or otherwise disposed of.   5.   Change of Control. The
Performance Units will vest automatically and without any further action on the
part of the Company or the Participant immediately following any Change of
Control.   6.   Tax Withholding. The Participant hereby authorizes withholding
from payroll and any other amounts payable to the Participant, and otherwise
agrees to make adequate provision for, any sums required to satisfy the Federal,
state, local and foreign tax withholding obligations of the Company, if any,
which arise in connection with the Award or any payment in settlement thereof.
The Company shall have no obligation to deliver payment in settlement until the
tax withholding obligations of the Company have been satisfied by the
Participant.   7.   Restrictions on Grant of the Award and Payout of Award. The
grant of the Award and any settlement thereof shall be subject to compliance
with all applicable requirements of federal, state or foreign law. No shares of
Stock, Restricted Stock, or Restricted Stock Units may be issued hereunder if
the issuance of such shares would constitute a violation of any applicable
Federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any shares subject to the
Performance Units shall relieve the Company of any liability in respect of the
failure to issue or sell such shares as to which such requisite authority shall
not have been obtained. As a condition to the settlement of the Award, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.   8.   Fractional Shares. The Company shall not
be required to issue fractional shares upon the settlement of the Performance
Units.   9.   Termination of Employment. The Participant agrees that, upon his
or her termination from the Company and its Subsidiaries for any reason
(including Retirement, death or Disability) prior to the end of Performance
Period, the Participant shall forfeit any and all rights he or she may have
under this Performance Unit Contract or the Plan on the effective date of
termination.   10.   Stockholder Rights. The Participant shall have no rights of
a common stockholder of the Company, including the right to vote such stock at
any meeting of the common stockholders of the Company, as result of his
ownership of the Performance Units.   11.   Personnel & Compensation Committee
Actions. The Personnel & Compensation Committee (the “Committee”) of the
Company’s Board of Directors, may, in its discretion, remove, modify, or
accelerate

 



--------------------------------------------------------------------------------



 



    the performance criteria with respect to the Performance Units under such
circumstances as the Committee, in its discretion, shall determine, subject,
however, to the terms of the Plan.   12.   Effect of Award on Employment.
Nothing in this Contract shall be construed as an agreement for the continued
employment of the Participant and the Company shall have the right to terminate
the employment of the Participant at any time for any reason, with or without
cause.   13.   Further Assurances. Each of the parties hereto agrees to execute
and deliver all consents and other instruments and take all other actions deemed
necessary or desirable by counsel for the Company to carry out each provision of
this Contract and the Plan.   14.   Governing Law. The validity, interpretation,
performance and enforcement of this Contract shall be governed by the laws of
the State of Delaware, determined without regard to its conflict of law
provisions.   15.   Plan Governs. This Contract has been executed pursuant to
the Plan, and each and every provision of this Contract shall be subject to the
provisions of such Plan and, except as otherwise provided herein, the terms
therein shall govern this Contract. In the event of any conflict between the
terms of this Contract and any other documents or materials provided to the
Participant, the terms of this Contract will control.

 